Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE


Claim Objections
Claim 13 is objected to because of the following informalities: the claim should include a comma as follows “wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals, and to feed a status message related to the present setting to the wireless communication element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim recites “a digital interface connectable to the work vehicle having a corresponding digital interface”. It is not understood what protection is being sought at least because the digital interface is claimed as including a corresponding interface which is apparently different that the digital interface. Moreover, a digital interface connected to the implement is one that is “connectable to the work vehicle”. Thus, the structural relationship between “a digital interface” and “a corresponding digital interface” cannot be understood. 	For examination the claim will mean “… 	a digital interface mounted to the implement and connectable to a corresponding digital interface that is mounted to the work vehicle 
As to claim 1, the claim recites a wireless communication element “adapted to be arranged at the work vehicle”. The reader is left in question as to what protection is being sought. Firstly, the phrase “adapted to” raises a question as to the limiting effect of the language in a claim (see MPEP 2111.04). Secondly, it is not understood whether protection is being sought for the wireless communication element being mounted to the implement, which would apparently read on the “adapted to be arranged at the work vehicle”. If such protection is sought, then the claim language should clearly define such scope. For examination, the claim will mean “a wireless communication element mounted to the work vehicle”
Claim 4 recites “adapted to be arranged at the digital interface of the work vehicle”. The reader is left in question as to what protection is being sought. Firstly, the phrase “adapted to” raises a question as to the limiting effect of the language in a claim (see MPEP 2111.04). Secondly, it is not understood whether protection is being sought for the wireless communication element being mounted to the implement, which would apparently read on the “adapted to be arranged at the work vehicle”. If such protection is sought, then the claim language should mounted at the corresponding digital interface of the work vehicle”
Claim 8 is replete with indefinite antecedent basis issues and apparent double inclusions. For instance, “a digital interface”, “a corresponding interface”, “a communication element”, “a status message”, “a present setting”, “an operational status”, etc. are previously defined in claim 1 from which claim 8 depends. Moreover, line 6 appears to be missing claim language at “operational status of the,”. The scope of the claim cannot be ascertained.
Claim 11 recites a list ending in “or a combination thereof”. It is not understood if “a combination thereof” could mean a single element from the list. 
Claim 12 recites “has access to information related to at least on threshold setting and possibly a setting at last service”.  The term “possibly” renders the claim indefinite because the specific invention is not clearly defined.
Claim 12 recites “wherein … has access to information… and to determine a state parameter”. It is not understood what is being claimed. It appears the term “and” is unwanted. 
Claim 12 recites “wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to…” A set recited without a conjunction leaves the reader in question as to what is being claimed. For examination, the claim will mean “wherein the data storage and processing system, the at least one electronic user device, and the local control element are arranged to….”
Claim 12 recites “arranged to generate a status indicator when the state parameter exceeds a predetermined value, or a combination thereof.” To what “combination thereof” the limitation refers cannot be understood.
Claim 13 recites “arranged to, for at least some of the implements, store historical information related to service events, or a combination thereof.” To what “combination thereof” the limitation refers cannot be understood.
Claim 14, the claim cannot be understood. For instance, a set recited without a conjunction leaves the reader in question as to what is being claimed. For examination, the claim will mean “wherein at least one of the data storage and processing system and the at least one electronic user device is arranged to provide a status report related to a predefined implement or group of implements
Claim 15, the claim cannot be understood. For instance, a set recited without a conjunction leaves the reader in question as to what is being claimed. For examination, the claim will mean “wherein at least one of the data storage and processing system and the at least one electronic user device is arranged to provide a status report related to a predefined service event
Claim 16 recites “a wireless communication element” which appears to be a double inclusion of that which was previously introduced in claim 13. Clarification is required for the claim to be definitely understood.
Claim 17 recites “arranged to receive the status message from said at least one implements, from the data storage and processing system, both and/or to receive the aggregated maintenance/replacement status “.The reader in question as to what is being claimed. For instance, it is not understood, whether “said at least one implements” is the same implement that is referred to as “the implement” in claim 13. Moreover, there is a set without a conjunction. For examination, the claim will mean “arranged to receive the status message from at least one of the and the data storage and processing system, 
Claim 18 recites “the time count”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the determined pressure cycle count”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “or both” in the last line. It is not understood which phase “or both” modifies. For examination, the claim will mean that the hydraulic accumulator maintenance parameter is related to one of maintenance and a hydraulic parameter service parameter.
Claim 20 recites “wherein the local control element is arranged to form a hose, structure element present setting related to an operational status of at least one hose, structure element of the implement, or a combination thereof”. It is not understood what is being claimed. Is the local control element merely a hose? If so, how is it receiving sensor signals? 
Claim 20 recites “wherein the present setting related to the operational status of the at least one hose, structure element of the implement, or both, is determined based on a determined pressure cycle count, based on a time count, or both.” A list of alternatives compounded with another list of alternatives renders the claim indefinite because the language of the claim does not particularly point out the invention.
Claims 2-11, 14-17, 19 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
As to claim 22, the claim recites “determined based on an estimated friction loss based on” followed by a list of elements and ending with “and based on a time count.” It is not 
As to claim 23, the claim recites a wireless communication element “adapted to be arranged at the work vehicle”. The reader is left in question as to what protection is being sought. Firstly, the phrase “adapted to” raises a question as to the limiting effect of the language in a claim (see MPEP 2111.04). Secondly, it is not understood whether protection is being sought for the wireless communication element being mounted to the implement, which would seemingly read on the “adapted to be arranged at the work vehicle”. If such protection is sought, then the claim language should clearly define such scope. For examination, the claim will mean “a wireless communication element mounted to the work vehicle”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 2017/0344922 A1) in view of Ballew et al. (US 2008/0086320 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claims 1, 23, as best can be understood, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1) adapted to be arranged at the work vehicle;	 a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), or to at least one electronic user device; and	 a digital interface (104 and/or 166 /129 and/or 160/115, F.1) connectable to the work vehicle having a corresponding digital interface.	However, “sensor signals related to at least one hydraulic function of the implement” may not be explicitly disclosed.	In a related invention, Ballew teaches sensor signals related to at least one hydraulic function of the implement (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and   – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.
As to claim 2, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1, wherein the implement comprises at least one pressure sensor, at least one movement sensor, at least one timer connected to or arranged within the local control element, or a combination thereof (Sauder: e.g., speed sensors, seed sensors for detecting passage of seed, downforce sensors, actuator valves, etc. – [38]; Ballew: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]).
As to claim 3, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the implement comprises a front loader” may not be explicitly disclosed.loader – [443]; e.g. 4015, F.40).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the implement comprises a front loader as described. The motivation being to provide for easier movement of material.
As to claim 4, as best can be understood, the combination teaches the agriculture operation monitoring system according claim 1, wherein the wireless communication element is adapted to be arranged at the digital interface of the work vehicle, or a communication bus connected to the digital interface (Sauder: F.1 the wireless communication element is adapted to be arranged at the digital interface of the work vehicle, or a communication bus connected to the digital interface).
As to claim 5, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However w.r.t. Saunders, “wherein the wireless communication element is arranged to communicate with the data storage and processing system over a communication network, the communication network comprising a mobile cellular network, the Internet, or both” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the wireless communication element is arranged to communicate with the data storage and processing system over a communication network, the communication network comprising a mobile cellular network, the Internet, or both (Operation information is gathered from sensor information received from one or more reporting sources which report data from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for  – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better communicate asset performance over long distances.
As to claim 6, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1; and	wherein the wireless communication element is arranged to communicate with the at least one electronic user device arranged to communicate with the data storage and processing system over a communication network (104 and/or 115 and/or 160, F.1; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces.  – [40]).	However, “the communication network comprising a mobile cellular network, the Internet, or both” may not be explicitly disclosed.	In a related invention, Ballew teaches the communication network comprising a mobile cellular network, the Internet, or both (A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better communicate asset performance over long distances.
As to claim 7, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the storage and processing system, the at least one electronic user device is arranged to store the status message, or both.” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the storage and processing system, the at least one electronic user device is arranged to store the status message, or both (Operation information is gathered from sensor information received from one  – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better assess asset performance.
As to claim 8, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1; and	wherein the work vehicle has a digital interface connectable to the implement, said digital interface being arranged to receive from a corresponding interface of the implement a status message related to a present setting related to an operational status of the (210, 212, F.2), to the wireless communication element (The implement communicates with the machine via wired and/or wireless bi-directional communications. The  – [40]).	However, “wherein the work vehicle has a wireless communication element arranged to transmit the status message received from the implement over the digital interface to the data storage and processing system or to at least one electronic user device” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the work vehicle has a wireless communication element arranged to transmit the status message received from the implement over the digital interface to the data storage and processing system or to at least one electronic user device (Operation information is gathered from sensor information received from one or more reporting sources which report data from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a  –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better communicate asset performance over long distances.
As to claim 9, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “the agriculture operation monitoring system according to claim 1, wherein the local control element is arranged to determine the present setting based on a pressure cycle count” may not be explicitly disclosed.	In a related invention, Ballew teaches determine the present setting based on a pressure cycle count (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle   – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to determine the present setting based on a pressure cycle count. The motivation being to better track asset usage.
As to claim 10, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the local control element comprises or is connected to at least one timer and wherein the local control element is arranged to determine the present setting based on the time count” may not be explicitly disclosed.	In a related invention, Ballew teaches to determine the present setting based on the time count (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time   – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to determine the present setting based on the time count. The motivation being to better track asset usage.
As to claim 11, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 10; and wherein the timer is arranged to determine a calendar time, a power time of the local control element, a time in motion count, or a combination thereof (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Oates, JR. et al. (US 2013/0274925 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 12, as best can be understood, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1) adapted to be arranged at the work vehicle;	 a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated . – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system (w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), or to at least one electronic user device.	However, “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system and/or the at least one electronic user device and /or the local control element has access to information related to at least one threshold setting and possibly a setting at last service and to determine a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting at last service event, wherein the data storage and processing system, or the at least one electronic user device is arranged to transmit the at least one threshold, / information related to a last service event to the implement having the associated identity, or a combination thereof, and wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to generate a status indicator when the state parameter exceeds a predetermined value, or a combination thereof” may not be explicitly disclosed.Stored parameters of the attachment or the work machine itself can be checked to ensure that the work machine and work machine attachment are functioning within established parameters, e.g., operating temperatures are within limits, hydraulic power is present and functional, etc. If an error, failure, or other parameter of the safety check does not meet the standards or requirements, an error message can be generated and sent to a display device so that the user of the work machine can address the problem. – [82]).	It would have been obvious to incorporate the teachings of Oates into the system of Sauder such that “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system and/or the at least one electronic user device and /or the local control element has access to information related to at least one threshold setting and possibly a setting at last service and to determine a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting at last service event, wherein the data storage and processing system, or the at least one electronic user device is arranged to transmit the at least one threshold, / information related to a last service .

Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Ballew and  Foster et al. (US 2017/0354080 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 13, as best can be understood, Saunders teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1); and	  a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should  – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]),	wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system or to at least one electronic user device (w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to, for at least some of the implements, store historical information related to service events, or a combination thereof” may not be explicitly disclosed.	In a related invention, Ballew teaches sensor signals related to at least one hydraulic function of the implement (Ballew: Operation information is gathered from  – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.	However, “wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to, for at least some of the implements, store historical information related to service events, or a combination thereof” may not be explicitly disclosed	In a related invention, Foster teaches store historical information related to service events The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]).	It would have been obvious to incorporate the teachings of Foster into modified Saunders such that wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to, for at least some of the implements, store historical information related to service events, or a combination thereof. The motivation being to better track asset history for maintenance planning.
As to claim 14, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the data storage and processing system, the at least one electronic user device further is arranged to provide a status report related to a predefined implement or group of implements, or both (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions  – [419]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]).
As to claim 15, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the data storage and processing system, the at least one electronic user device is arranged to provide a status report related to a predefined type of service event, or both (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor  – [18]; Assist the equipment owner by altering them maintenance/service history, etc. [20]).
As to claim 16, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the data storage and processing system comprises a wireless communication element arranged to receive the status messages and wherein the data storage and processing system is arranged to process the received status messages from the plurality of implements to obtain an aggregated maintenance/replacement status report of all or a subset of the plurality of implements (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164], According to one embodiment, information about assets is selectively provided to various entities based on security issues. For example, a construction company C1 may have  [285]; Foster: The command and control system may be used to configure various pieces of equipment,track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]; Assist the equipment owner by alerting them to maintenance/service history, etc. [20]).
As to claim 17, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the electronic user device further comprises a mobile application comprising a wireless communication element arranged to receive the status message from said at least one implements, from the data storage and processing system, both and/or to receive the aggregated maintenance/replacement status report from the data storage and processing system (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user  –  [164], According to one embodiment, information about assets is selectively provided to various entities based on security issues. For example, a construction company C1 may have permission to only access information for the assets they rent and a construction company C2 may have permission to only access information for the assets they rent. The dealer, according to one embodiment, can access information for any or all of the assets that they own. – [285]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18], Assist the equipment owner by alerting them to maintenance/service history, etc. [20]).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Bitter (US 2008/0088107 A1) and Carpenter (US 2016/0131164 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 18, as best can be understood, Saunders teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1); and	  a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]),	wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system or to at least one electronic user device (w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or  – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, and a suspension system comprising a hydraulic accumulator, wherein the local control element is arranged to form a hydraulic accumulator present setting related to an operational status of the hydraulic accumulator, the hydraulic accumulator present setting comprising a hydraulic accumulator maintenance parameter related to maintenance of the hydraulic accumulator determined based on the time count, a hydraulic parameter service parameter related to replacement of the hydraulic accumulator based on the determined pressure cycle count, or both” may not be explicitly disclosed.	In a related invention, Bitter teaches a suspension system comprising a hydraulic accumulator (abstract).	It would have been obvious to incorporate the teachings of Bitter into the system of Saunder such that a suspension system comprising a hydraulic accumulator be included as described. The motivation being to provide better vehicle stability.	However, “sensor signals related to at least one hydraulic function of the implement, and , wherein the local control element is arranged to form a hydraulic accumulator present setting related to an operational status of the hydraulic accumulator, the hydraulic accumulator present setting comprising a hydraulic accumulator maintenance parameter related to 
As to claim 19, the combination teaches the agriculture operation monitoring system according to claim 18, wherein the maintenance of the hydraulic accumulator involves recharging a gas pressure of the hydraulic accumulator (Carpenter: e.g. 214, F.2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Lorraas et al. (US 5,957,213 A) and Ballew.
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 20, as best can be understood, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1) adapted to be arranged at the work vehicle;	 a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated . – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system (w.r.t 210, 212, F.2;The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), or to at least one electronic user device. 	However, “sensor signals related to at least one hydraulic function of the implement,  wherein the local control element is arranged to form a hose, structure element present setting related to an operational status of at least one hose, structure element of the implement, or a combination thereof, and, wherein the present setting related to the operational status of the at least one hose, structure element of the implement, or both, is determined based on a determined pressure cycle count, based on a time count, or both” may not be explicitly disclosed.	In a related invention, Loraas teaches sensor signals related to at least one hydraulic function of the implement, a hose (206, F.6), structure element present setting related to an operational status of at least one hose, structure element of the implement, or a combination thereof (216, 238,  F.6).Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises   – [420]).	It would have been obvious to incorporate the teachings of Ballew into modified Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 2017/0344922 A1) as applied to claim 1 above, and further in view of Ballew et al. (US 2008/0086320 A1) and Igarashi et al. (US 2018/0051442 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 21, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1);While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing or to at least one electronic user device system (w.r.t 210, 212, F.2;The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement” may not be explicitly disclosed.Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.	However, “wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement” may not be explicitly disclosed.	In a related invention, Igarashi teaches determine a bearing present setting related to an operational status of at least one bearing of the implement (Igarashi: [71], [53], and the algorithm of F.6). 	It would have been obvious to incorporate the teachings of Igarashi into the system of modified Saunder such that wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement as described. The motivation being to provide better diagnosis and prognosis of assets.
As to claim 22, as best can be understood, the combination teaches wherein the bearing present setting relating the operational status of at least one bearing is determined based on an estimated friction loss based on a combination of pressure, movement and time, and based on a time count (; Ballew: Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or   – [420]; Igarashi: [71], [53], and the algorithm of F.6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663